Citation Nr: 1525327	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date for a 100 percent rating for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	James E. McElfresh II, Agent


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to May 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 9, 2013 rating decision by the Salt Lake City, Utah Department of Veterans Affairs Regional Office (RO).  


REMAND

In March 2015, the Veteran contacted VA and requested a hearing before the Board, indicating that he preferred whichever was quicker between a Board hearing at the RO and a videoconference hearing.  The Veteran contacted VA again in June 2015 to inquire as to the status of his hearing request, reiterating his desire for a Board hearing.

There is no indication from the record that the Veteran has been scheduled for a hearing before the Board in connection with his appeal.  Because videoconference hearings before the Board and hearings at the RO before the Board are scheduled by the RO, a remand is required for the hearing to be scheduled.  38 C.F.R. § 20.704 (2014)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the a videoconference hearing or hearing before the Board at the RO, whichever can be scheduled first, in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




